DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to pad is integrally attached to the sound lens; therefore, such a limitation is considered to be new matter.
Furthermore, claim 2 set forth that a base member is disposed between the pad and the acoustic lens; however, the specification fails to teach in such a way as to reasonably convey that the inventor had possession of such limitation.  Fig 4 shows lens 15 below pad 14 and Fig. 6 shows lens 35 below base member 40; but the specification does not describe a base member disposed between the pad and the acoustic lens.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9, 11, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindekugel et al. (US 2014/0180116, hereinafter Lindekugel) in view of Sliwa et al. (US 2008/0194967, hereinafter Sliwa).

	With respect claims 1, 12 Lindekugel discloses a probe for an ultrasonic diagnostic apparatus (see Fig. 16, 18), the probe comprising:
  	a pad (see Fig. 16, element 118) configured to be detachably coupled (see element 118 is inserted into hole 130, Figs 16-18), the pad comprising a layer configured to directly contact a skin of the subject (see concave element 122, Fig. 18a, para. 0079) and disposed on a front side of the pad (see Fig. , the layer being constructed of an ultrasonic wave mediating material (element 122 can be made of ultrasound hydrogel, para. 0079),
        
    PNG
    media_image1.png
    713
    715
    media_image1.png
    Greyscale


However, Lindekugel fails to explicitly having a concave lens and further that the pad and the concave lens when coupled, are similarly oriented in a concave way facing the subject.

Therefore it would have been obvious to one skilled in the art before the effective filling date to incorporate a concave lens and further that the pad and the concave lens when coupled, are similarly oriented in a concave way facing the subject because doing so will provide desired focusing of the beam shape of the ultrasound transmission, which therefore, provide for targeting a specific location as desired by the user.  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sliwa merely teaches that it is well known the use of concave ultrasound lenses for focusing ultrasound transmission.  Since both Lindekugel and Sliwa disclose similar ultrasound probe configurations, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results. 


    PNG
    media_image2.png
    386
    484
    media_image2.png
    Greyscale

	
With respect to claims 2-4, 10, 13-15 Lindekugel in view of Sliwa disclose the probe of claim 1, further comprising a base member ((see element 110, Fig. 16, 18, see para. 0078 for detachable/releasably details) having the pad disposed on front of the square shaped base member (see Fig. 18A); the base member has an opening 130 and the pad is accommodated in such an opening (see Figs. 16, 18, para. 0079) and although Lindekugel in view of Sliwa does not explicitly provide for the base member to be disposed between the pad and the acoustic lens, however, it would have been an obvious matter of engineering design choice through optimization to have the base member 110 between the pad and the lens since the base member does have an opening 130 in which the lens would have and perform the same function and such a combination would have yielded predictable results.

With respect to claim 6, Lindekugel in view of Sliwa disclose the probe of claim 2, wherein the base member comprises a concave portion that has a shape that corresponds to a shape of the concave portion of the acoustic lens (see Lindekugel in which it provides for the base member has a concave portion 219, same concave form as the lens 14 in Sliwa) .
With respect to claim 7, Lindekugel in view of Sliwa disclose the probe of claim 6, wherein the pad has a concave shape to correspond with the concave portion of the acoustic lens (see both the pad 118 in Lidekugel and lens 14 in Sliwa have a concave shape).
With respect to claim 8,  Lindekugel in view of Sliwa disclose the probe of claim 5, further comprising a detachable base member (see element 110, Fig. 16, 18, see para. 0078 for detachable/releasably details) having the pad disposed on front of the square shaped base member (see Fig. 18A); the base member has an opening 130 and the pad is accommodated in such an opening (see Figs. 16, 18, para. 0079) and although Lindekugel in view of Sliwa does not explicitly provide for the base member to be disposed between the pad and the acoustic lens, however, it would have been an obvious matter of engineering design choice through optimization to have the base member 110 between the pad and the lens since the base member does have an opening 130 in which the lens would have and perform the same function and such a combination would have yielded predictable results.

With respect to claim 11,  Lindekugel in view of Sliwa disclose the probe of claim probe of claim 6, wherein the base member further comprises a guide portion that extends from the concave portion of the base member (see element 114 which is an engagement feature, see para. 0078).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793